Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Proposed Allowable subject matter
wherein questions or closely related group of question that have been asked the most times by plurality of different sender devices to the same receiver device is automatically determined to be the plurality of most frequently asked questions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (2010/0145694) in view of  Belinkow et al., June 4-5, 2015)
Claim 1: Ju discloses a method for generating a plurality of most common responses to a short Message Service (SMS) message, (Section 0040- thus the Voice Search message service 100 automatically responds to user speech input converted into text message) comprising the steps of:
 receiving, by one or more servers,  the SMS message from a sender device, (Section 0040, lines 1-7 Voice Search message service providers 100 reads on the server that receives speech input and converts it into text message from the user that sends the test message) and the SMS message comprises a string of characters; (Section 0078- thus the entered text message is one or more text strings)  
determining, by an intent classifier, (Text message ranking and relevancy module 150 in El. 100 shown in fig. 1)  that the SMS message is requesting (Section 0063, lines 1-3 whether a text message is question) 
converting, by an encoder, the SMS question into a question vector, (Section 0088, lines 1-3 individual text message as vector of index terms) determining, by a similarity engine, (Section 0091, lines 1-2- thus the Voice Search Message Service)  a plurality of most similar question vectors from a plurality of receiver device question vectors stored in a database, (Section 0091,lines 2-4- the Voice Search Message computes relevancy ranking/score of matched text messages in the database) 
wherein the plurality of receiver device question vectors are all derived from other SMS questions addressed to the receiver device (portion of VSM that receives the text message) and (Section 0088, lines 1-3 the “VSM preprocess the text messages in database 120” - therefore the question vector is derived from other text messages from other users addressed to other users within the database-See NB)  
(NB-Understand each of the text messages are processed using vector space model and therefore all text messages are in question vectors- Section 0087, lines 8-12)
the plurality of receiver device question vectors do not include SMS questions not addressed to the receiver device, (Section 0085, lines 1-5- thus set of several speech recognition hypotheses represent the n-best speech recognition hypotheses of the user speech and does not include the text messages in the database) 
and the plurality of most similar question vectors (n-best speech recognition hypotheses-Section 0085) are determined based on being mathematically closer to the question vector in high dimensional space as compared to other question vectors (text messages in the databases) in the plurality of receiver device question vectors;  (Section 0090, lines 1-6- thus the Voice Search Message Service probabilistically map each speech recognition results (i.e. each of the n-best speech recognition hypotheses  to one or more closest matches to text matches to text messages in the text message database-Section 0086, lines 1-6)  
(NB-Understand each of the text messages are processed using vector space model and therefore all text messages are in question vectors- Section 0087, lines 8-12)
determining a plurality of most common responses connected to the plurality of most similar question vectors; (Section 0092, lines 2-6- thus the text message database (common responses) are weighted using techniques such as document or term frequency based on relevancy of a particular text message matches (connected) to the user speech input- thus when a term repeats more in the responses in the database that means it is more connected) 
 transmitting the SMS message and the plurality of most common responses to the receiver device, wherein the most common responses are displayed and selectable on the receiver device;  (Section 0050, lines 1-6- thus a plurality of reply selections (Common responses) are presented to the user  and the system allows the user to select or confirm a specific reply for transmission to the recipient wherein the device of the intended recipient reads on the receiver device ). 
receiving from the receiver device a selected response selected from the plurality of most common responses; (Section 0050, lines 1-4- thus 1-4- thus the user selects or conform a specific text message from those suggested responses).
storing the question vector and the selected response in the database, (Section 0032, lines 1-6- thus the collection of text messages and replies 105 are stored in databased 120) wherein the question vector and the selected response are associated with each other and placed in a device group indexed (Section 0033, lines 1-8- thus the text message database is constructed and clustered or grouped based on question/reply relationship from user responses) by the receiver device; (database is user defined databases (indexed based on users) -Section 0011, lines 2-4) and transmitting the selected most common response to the sender device. (El. 370, in Fig. 3 “Transmit Selected text messages to intended recipients”)  
Ju does not discloses wherein the SMS message is addressed to a receiver device in a plurality of receiver devices and wherein the question vector comprises a vector having at least 200 dimensions. 
Belinkov discloses a community question answering (CQA) which is a forum wherein the SMS message is addressed to a receiver device in a plurality of receiver devices (Section 1, lines 8-10- thus in chat forums it is inherent that an SMS message is addressed to a particular receiver in a Plurality of receiver devices) and wherein the question vector comprises a vector having at least 200 dimensions. (Section 2 Under Vector-based features, lines 6-8- thus Belinkov discloses 3,000,000 word vocabulary of 300-dimensional word vector).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using forums in the voice search service system. The motivation is it makes the system more efficient since more user can ask questions at a particular time and responses can also be shared among a group of user at a given time. 

Claim 2, Ju in view of Belinkov discloses wherein the similarity engine uses a cosine distance or a cosine similarity  (Blinkov: Section 2 Text-based features, lines 28-30- Cosine Similarity)  to determine the plurality of most similar question vectors from the plurality of receiver device question vectors. (Ju: Section 0091, lines 1-6- thus the equation of cosine of the angle between vectors  are used in calculating the relevancy ranking which is how similar the vectors are). 
Claim 4, Ju in view of Belinkov discloses wherein the most common responses are the most common responses to the SMS question by the receiver device and not the most common responses to the SMS question by other receiver devices. (Ju: Section 0087, lines 9-11- thus the VSM selects text messages responses from the database that matches the user speech input not user speech input from other users-NB) 
(NB-Understand each of the text messages converted from user speech input are processed using vector space model and therefore all text messages are in question vectors- Section 0087, lines 8-12)

Claim 5, Ju in view of Belinkov discloses wherein the SMS message and the SMS question are not stored in the database. (Ju: Section 0089, lines 1-6 thus each text message is converted into a vector which means all the text messages stored in database 120 are in vectors not text message- thus text messages are stored in the database only vectors). 
Claim 6, Ju in view of Belinkov discloses wherein the database stores a plurality of question vectors, each question vector in the plurality of question vectors comprising a vector having 200 or more dimensions, (Belinkov: Section 2 Under Vector-based features, lines 6-8- thus Belinkov discloses 3,000,000 word vocabulary of 300-dimensional word vector)
 the plurality of question vectors are grouped into a plurality of device groups according to a receiver device that received the SMS message used to create the question vector, (Ju, Section 0044, lines 12-15- thus the ranking and relevancy module ranks the set of text message which is converted into question vector as described in the Office action)
and each question vector in the plurality of question vectors is associated with one and only one response  (Ju: Section 0044, lines 6-11 matching text messages in order means the text message/question vector is associated with the transmitted response) and each response comprises a string of characters. (Ju: Section 0078- thus the entered text message is one or more text strings)  
Claim 7, Ju in view of Belinkov discloses wherein each of the plurality of receiver device question vectors is received by the same receiver device and not by any other receiver device. (Ju: Section 0059, lines 12-14- thus the response to the user speech input (which is converted into text message/then to vector question) is received by the same device which the user used to input the speech Query or Question) 
Claim 8, Ju in view of Belinkov discloses wherein the question vector comprises a vector having at least 10 dimensions. (Section 2 Under Vector-based features, lines 6-8- thus Belinkov discloses 3,000,000 word vocabulary of 300-dimensional word vector and therefore teaches at least 10 dimensions).
Claim 9, Ju in view of Belinkov discloses wherein the plurality of question vectors stored in the database are separated into a (Ranked/Grouped) plurality of device groups and each device group in the plurality of device groups contains only question vectors created from SMS messages received from the same receiver device. (Ju: Section 0044, lines 12-15- thus the text message rankings and relevancy ranks the set of text message identified from the text message databases- this means the text messages converted into vectors are ranked or grouped into separate vector messages)  
Claim 10, Ju in view of Belinkov discloses wherein the plurality of most common responses are based on a history of SMS message, stored in the database, received by the receiver device. (Ju: Section 0030, lines 5-8- … “the collection of possible replies (common response) represents a text message database from which text messages are selected for transmission… which means the text messages are from bank of text message from later (history) dates)  
Claim 11, Ju discloses a method for generating a plurality of most common responses to a short Message Service (SMS) message, (Section 0040- thus the Voice Search message service 100 automatically responds to user speech input converted into text message) comprising the steps of:
receiving, by one or more servers, the SMS message from a sender device, (Section 0040, lines 1-7 Voice Search message service providers 100 reads on the server that receives speech input and converts it into text message from the user that sends the test message) and the SMS message comprises a string of characters; (Section 0078- thus the entered text message is one or more text strings)  
 converting, by an encoder, the SMS message into a question vector, (Section 0088, lines 1-3 individual text message as vector of index terms)
 determining, by a similarity engine, a plurality of most similar question vectors from a plurality of receiver device question vectors stored in a database, (Section 0091,lines 2-4- the Voice Search Message computes relevancy ranking/score of matched text messages in the database) wherein:
 the database stores a plurality of device groups indexed by a receiver device or a receiver, (Section 0033, lines 1-8- thus the text message database is constructed and clustered or grouped based on question/reply relationship from user responses)  wherein each device group comprises a plurality of question vectors indexed by a different receiver device or a different receiver, (database is user defined text message databases (indexed based on users)-thus user receives text messages -Section 0011, lines 2-4)
 the plurality of receiver device question vectors are stored in the database in a device group indexed by the receiver device or receiver, (Section 0033, lines 1-8 the text messages databased are grouped based on users receiving text messages) 
the plurality of receiver device question vectors are all derived from other SMS questions addressed to the receiver device, (portion of VSM that receives the text message) and (Section 0088, lines 1-3 the “VSM preprocess the text messages in database 120” - therefore the question vector is derived from other text messages from other users addressed to other users within the database-See NB)  
(NB-Understand each of the text messages are processed using vector space model and therefore all text messages are in question vectors- Section 0087, lines 8-12)
 the plurality of receiver device question vectors do not include SMS questions not addressed to the receiver device, (Section 0085, lines 1-5- thus set of several speech recognition hypotheses represent the n-best speech recognition hypotheses of the user speech and does not include the text messages in the database) 
and the plurality of most similar question vectors (n-best speech recognition hypotheses-Section 0085) are determined based on being mathematically closer to the question vector in high dimensional space as compared to other question vectors in the plurality of receiver device question vectors; (Section 0090, lines 1-6- thus the Voice Search Message Service probabilistically map each speech recognition results (i.e. each of the n-best speech recognition hypotheses  to one or more closest matches to text matches to text messages in the text message database-Section 0086, lines 1-6)  
(NB-Understand each of the text messages are processed using vector space model and therefore all text messages are in question vectors- Section 0087, lines 8-12)
 determining a plurality of most common responses connected to the plurality of most similar question vectors; (Section 0092, lines 2-6- thus the text message database (common responses) are weighted using techniques such as document or term frequency based on relevancy of a particular text message matches (connected) to the user speech input- thus when a term repeats more in the responses in the database that means it is more connected) 
transmitting the SMS message and the plurality of most common responses to the receiver device, (Section 0050, lines 1-6- thus a plurality of reply selections (Common responses) are presented to the user  and the system allows the user to select or confirm a specific reply for transmission to the recipient wherein the device of the intended recipient reads on the receiver device ) 
wherein the most common responses are displayed and selectable on the receiver device; receiving from the receiver device a selected response selected from the plurality of most common responses; (Section 0050, lines 1-4- thus 1-4- thus the user selects or conform a specific text message from those suggested responses)
storing the question vector and the selected response in the database, (Section 0032, lines 1-6- thus the collection of text messages and replies 105 are stored in databased 120)  wherein the question vector and the selected response are associated with each other and placed in a device group indexed (Section 0033, lines 1-8- thus the text message database is constructed and clustered or grouped based on question/reply relationship from user responses)  by the receiver device; (database is user defined databases (indexed based on users) -Section 0011, lines 2-4) and transmitting the selected most common response to the sender device. (El. 370, in Fig. 3 “Transmit Selected text messages to intended recipients”)  

Ju does not discloses wherein the SMS message is addressed to a receiver device in a plurality of receiver devices and wherein the question vector comprises a vector having at least 200 dimensions;
Belinkov discloses a community question answering (CQA) which is a forum wherein the SMS message is addressed to a receiver device in a plurality of receiver devices (Section 1, lines 8-10- thus in chat forums it is inherent that an SMS message is addressed to a particular receiver in a Plurality of receiver devices) and wherein the question vector comprises a vector having at least 200 dimensions. (Section 2 Under Vector-based features, lines 6-8- thus Belinkov discloses 3,000,000 word vocabulary of 300-dimensional word vector).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using forums in the voice search service system. The motivation is it makes the system more efficient since more user can ask questions at a particular time and responses can also be shared among a group of user at a given time. 

Claim 12, Ju in view of Belinkov discloses wherein the similarity engine uses a cosine distance or a cosine similarity (Blinkov: Section 2 Text-based features, lines 28-30- Cosine Similarity) to determine the plurality of most similar question vectors from the plurality of receiver device question vectors. (Ju: Section 0091, lines 1-6- thus the equation of cosine of the angle between vectors  are used in calculating the relevancy ranking which is how similar the vectors are). 

Claim 14, Ju in view of Belinkov discloses wherein the most common responses are the most common responses to the SMS question by the receiver device and not the most common responses to the SMS question by other receiver devices. (Ju: Section 0087, lines 9-11- thus the VSM selects text messages responses from the database that matches the user speech input not user speech input from other users-NB) 
(NB-Understand each of the text messages converted from user speech input are processed using vector space model and therefore all text messages are in question vectors- Section 0087, lines 8-12)

Claim 15, Ju in view of Belinkov discloses wherein the SMS message and the SMS question are not stored in the database. (Ju: Section 0089, lines 1-6 thus each text message is converted into a vector which means all the text messages stored in database 120 are in vectors not text message- thus text messages are stored in the database only vectors). 

Claim 16, Ju in view of Belinkov discloses wherein the database stores a plurality of question vectors, each question vector in the plurality of question vectors comprising a vector having 200 or more dimensions, (Belinkov: Section 2 Under Vector-based features, lines 6-8- thus Belinkov discloses 3,000,000 word vocabulary of 300-dimensional word vector)
the plurality of question vectors are grouped into a plurality of device groups according to a receiver device that received the SMS message used to create the question vector, (Ju, Section 0044, lines 12-15- thus the ranking and relevancy module ranks the set of text message which is converted into question vector as described in the Office action)
and each question vector in the plurality of question vectors is associated with one and only one response (Ju: Section 0044, lines 6-11 matching text messages in order means the text message/question vector is associated with the transmitted response) and each response comprises a string of characters. (Ju: Section 0078- thus the entered text message is one or more text strings- understand text is a character )  
Claim 17, Ju in view of Belinkov discloses wherein each of the plurality of receiver device question vectors is received by the same receiver device and not by any other receiver device. (Ju: Section 0059, lines 12-14- thus the response to the user speech input (which is converted into text message/then to vector question) is received by the same device which the user used to input the speech Query or Question) 

Claim 18, Ju in view of Belinkov discloses wherein the question vector comprises a vector having at least 10 dimensions. (Section 2 Under Vector-based features, lines 6-8- thus Belinkov discloses 3,000,000 word vocabulary of 300-dimensional word vector and therefore teaches at least 10 dimensions)
Claim 19, Ju in view of Belinkov discloses wherein the plurality of question vectors stored in the database are separated into a (Ranked/Grouped) plurality of device groups and each device group in the plurality of device groups contains only question vectors created from SMS messages received from the same receiver device. (Ju: Section 0044, lines 12-15- thus the text message rankings and relevancy ranks the set of text message identified from the text message databases- this means the text messages converted into vectors are ranked or grouped into separate vector messages)  

Claim 20, Ju in view of Belinkov discloses wherein the plurality of most common responses are based on a history of SMS message, stored in the database, received by the receiver device and the question vector. (Ju: Section 0030, lines 5-8- … “the collection of possible replies (common response) represents a text message database from which text messages are selected for transmission… which means the text messages are from bank of text message from later (history) dates)  


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ju in view of Belinkov as applied to claims 1-2, 4-12, 14-20 above, and further in view of Martin 20190171775.
                  Ju in view of Belinkov discloses similarity engine to determine which question vectors in the plurality of receiver device question vectors are the plurality of most similar question vectors. ((Blinkov: Section 2 Text-based features, lines 28-30- Cosine Similarity)  and (Ju: Section 0091, lines 1-6- thus the equation of cosine of the angle between vectors  are used in calculating the relevancy ranking which is how similar the vectors are) however Ju in view of Belinkov does not disclose using KNN algorithm to compute the similarity. 
Martin discloses using KNN technique to find similar points in a vector space. (Section 0043, lines 1-4- thus the KNN technique used in finding similar points).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using KNN technique in the voice search service system. The motivation is it makes the system more to compute similar vectors. 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wyss 20020026435 discloses a knowledge-base system includes a processor, a database, and a matcher for matching questions of clients to answers in the database. The knowledge-base system or frequently asked questions lists (FAQs) are used in a wide variety of situations such as for customers services and sales. 
 Brabec 20080263169 discloses systems and methods for communication among multiple communication gateways. Furthermore, Brabec provides non-voice message delivery to intended recipients with increased speed and reliability. Aspects of the invention may also provide efficient and user-friendly systems and methods for non-voice messaging to multiple users on multiple platforms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                             02/23/2021